UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6275



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFFREY LYNN MYERS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees, Dis-
trict Judge. (CR-90-10-ST-V, CA-97-2-5-V)


Submitted:   April 27, 2001                    Decided:   May 7, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey Lynn Myers, Appellant Pro Se. Harry Thomas Church, As-
sistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey Myers appeals the district court’s order dismissing

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).    We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.* See United States v. Myers, Nos. CR-90-10-ST-V; CA-97-2-5-

V (W.D.N.C. filed Nov. 29, 2000; entered Dec. 5, 2000).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




     *
       Myers alleges on appeal for the first time that he was sen-
tenced in violation of Apprendi v. New Jersey, 530 U.S. 466 (2000).
We recently held in United States v. Sanders,       F.3d     , 2001
WL 369719 (4th Cir. Apr. 13, 2001) (No. 00-6281), that the new rule
announced in Apprendi is not retroactively applicable to cases on
collateral review.    Accordingly, Myers’ Apprendi claim is not
cognizable.


                                2